1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     RICKIE L. HILL,                                Case No. 3:16-cv-00644-MMD-CBC

7                                     Plaintiff,                       ORDER
             v.
8
      TIMOTHY FILSON, et al.,
9
                                  Defendants.
10

11          Magistrate Judge Carla B. Carry issued a Report & Recommendation (“R&R”) that

12   Defendants’ motion for summary judgment be granted on February 1, 2019. (ECF No. 81.)

13   Plaintiff had until February 15, 2019, to file objections. (Id.) Having received no objections,

14   the Court adopted the R&R after de novo review on February 20, 2019. (ECF No. 83.)

15   Plaintiff filed objections to the R&R on February 25, 2019. (ECF No. 85.) Plaintiff also filed

16   a notice of appeal on March 4, 2019. (ECF No. 86.)

17          The Court overrules Plaintiff’s objection (ECF No. 85) because the Court has no

18   jurisdiction to consider it. “The filing of a notice of appeal is an event of jurisdictional

19   significance-it confers jurisdiction on the court of appeals and divests the district court of

20   its control over those aspects of the case involved in the appeal.” United States v. Powell,

21   24 F.3d 28, 31 (9th Cir. 1994) (quoting Griggs v. Provident Consumer Discount Co., 459

22   U.S. 56, 58 (1982)).

23          DATED THIS 19th day of March 2019.

24

25
                                                         MIRANDA M. DU
26                                                       UNITED STATES DISTRICT JUDGE

27
28
